DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/04/2020 and 01/18/2022 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 11/11/2020.   The applicant(s) amended claims 11 and 14 (see the amendment: pages 2-6).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 19 and 20, the instant application is directed to a method, device, and non-transitory computer readable storage medium for providing interactive reading assistance by modifying text content based on reading and/or speech proficiency values. 
Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“… displaying, via the display device, a first set of text content that is characterized by a first difficulty level; 
obtaining speech data associated with the first set of text content from the audio sensor; 
determining one or more linguistic features within the speech data; 
in response to completion of the speech data associated with the first set of text content, determining a reading proficiency value associated with the first set of text content, wherein the reading proficiency value is based on the one or more linguistic features; 
in accordance with a determination that the reading proficiency value satisfies one or more change criteria, changing a difficulty level for a second set of text content, wherein, after changing the difficulty level for the second set of text content, the second set of text content corresponds to a second difficulty level that is different from the first difficulty level associated with the first set of text content; and 
in accordance with a determination that the reading proficiency value does not satisfy the one or more change criteria, maintaining the difficulty level for the second set of text content at the first difficulty level associated with the first set of text content.”  

The prior art of record, ABRASH et al. (US 2008/0140401), MORRISON et al. (US 2007/0011005), SCANDURA (US 2011/0066998) and CHEUNG (US 2018/0277017), provided numerous related teachings and techniques of processing speech signal associated text data and evaluating/teaching/improving user/speaker reading skills and/or levels including: providing method and apparatus for reading education by recognizing an utterance spoken by a reader, receiving text to be read by the reader, generating a grammar for speech recognition, in accordance with the text, receiving the utterance, interpreting the utterance in accordance with the grammar, and outputting feedback indicative of reader performance, wherein hyperlinks or pointers are used to point to one of a resource of audio or video recordings of the text being read by a person other than the reader, a page in a textbook, an electronic dictionary/thesaurus, or a phonemic-based representation of the words in the text submitted to a text-to-speech engine or a lexical analysis engine, wherein the provided feedback could be visual, audio, printed, or a combination thereof, presented in mimic way that a human (e.g., teacher) is trained to mark up a text passage when assessing a student reader; providing a reading comprehension system and method for training by using language micro-variables being highly impactful for the instruction and improvement of reading fluency and vocabulary, wherein a challenge is provided to have a particular level of difficulty that is adjusted (increased, decreased or otherwise changed, or maintained) based on the level of proficiency of the user through analyzing interactions of response(s) and feedback(s) so that the training is customizable to the skills of the user; providing building and delivering highly adaptive and configurable tutoring systems for authoring and delivering content in a highly adaptive and easily configurable manner, by constructing abstract syntax tree (AST) based SLT rules representing acquired knowledge structures (KR) at multiple levels of abstraction, assigning instruction, questions and feedback to nodes in said KR, representing problem schemas in an observable blackboard medium enabling communication between an automated tutor and learners, and setting options defining how diagnostic and instructional decisions to be made based on what individual learners do and do not know relative to the learned knowledge structures; and providing teaching and assessment of spoken language skills through fine-grained evaluation by analyzing pronunciation characteristics of individual language components of a teaching string audio sample data that corresponds to the user's speaking of the teaching string, using a visual representation of the user's speech of the individual language component that is based on evaluation of the one or more pronunciation characteristics for that individual language component, to assist vocally or aurally challenged persons in improvement of their language skills.  However, the combined features as claimed, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
April 27, 2022
/QI HAN/Primary Examiner, Art Unit 2659